J. A15030/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


BETTIE MOORE, ALEXANDER MOORE,            :     IN THE SUPERIOR COURT OF
AND EDNA NORTHCUTT                        :          PENNSYLVANIA
                                          :
                  APPELLANTS                    :
                                          :
                                          :
                                          :
                  v.                      :
                                          :
                                          :
                                          :     No. 2903 EDA 2015
BRENDAN GILLIGAN                          :
                                          :


                   Appeal from the Order August 17, 2015
             In the Court of Common Pleas of Delaware County
                     Civil Division at No(s): 2013-8848

BEFORE: FORD ELLIOTT, P.J.E., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                              FILED JULY 19, 2016

     Appellants, Bettie Moore, Alexander Moore, and Edna Northcutt,

appeal from the August 17, 2015 Order entered in the Delaware County

Court of Common Pleas granting the Motion for Summary Judgment filed by

Appellee, Brendan Gilligan. After careful review, we affirm.

     The trial court recounted the facts and procedural history as follows:

        On September 17, 2011, Appellants Bettie Moore
        (“Moore”) and Edna Northcutt (“Northcutt”) were involved
        in a motor vehicle accident at the intersection of
        Springfield Road and Saxer Road, Springfield Township,
J. A15030/16


        Delaware County, Pennsylvania.[1] Appellants allege that
        they were struck from behind while stopped at a red light.
        Moore and Northcutt were transported from the scene of
        the accident to the hospital by ambulance. The collision
        was witnessed and reported by Springfield Police.

        Appellants filed their initial Complaint on September 9,
        2013[, eight days before the expiration of the statute of
        limitations for filing a Complaint,] alleging negligence on
        the part of [Appellee] Brendan Gilligan as the operator of
        the striking vehicle.      Since the filing of the initial
        Complaint, Appellants have not amended the Complaint to
        add or substitute any additional parties as defendants nor
        have they sought leave to do so. Appellants have not
        alleged negligent entrustment on the part of Appellee nor
        have they alleged any form of agency.

                                  ***

        The parties exchanged interrogatories to which Appellee
        replied on January 7, 2014. Appellee’s verified answers
        stated that his niece Ashley Jest (hereinafter “Jest”) was
        the driver involved in the incident and that he had no
        personal involvement in the incident. At the time of the
        accident, Jest was seventeen years old, a minor, and was
        insured on Gilligan’s policy. The vehicle was registered in
        the name of her aunt, Appellee’s wife, Debra Gilligan.
        Appellants failed to respond to Appellee’s discovery
        requests.

        On May 28, 2015, Appellee filed a Motion for Summary
        Judgment. [On July 13, 2015, Appellants filed an Answer
        to Appellee’s Motion for Summary Judgment and a
        Countermotion for Partial Summary Judgment on the
        question of the identity of the driver of the striking
        vehicle.] . . . This [c]ourt determined that there were no
        genuine issues of material fact with regard to the identity
        of the driver of the striking vehicle and thus [on August
        17, 2015,] entered summary judgment in favor of the


1
  Appellant Alexander Moore is Bettie Moore’s husband. He was not involved
in the accident, but filed a loss of consortium claim against Appellee.



                                   -2-
J. A15030/16


         Appellee/Defendant[,       and    denied     Appellants’
         Countermotion for Partial Summary Judgment].

Trial Ct. Op., 12/10/15, at 2-4 (citations omitted).

      On August 24, 2015, Appellants filed a Motion for Reconsideration of

the trial court’s Order granting Appellee’s Motion for Summary Judgment,

which the trial court denied.    On September 15, 2015, Appellants timely

appealed from the trial court’s August 17, 2015 Order. Both Appellants and

the trial court complied with Pa.R.A.P. 1925.

      Appellants raise the following four issues on appeal:

         1. Did the trial court err in granting summary judgment to
         [Appellee] solely on the basis of the testimonial written
         statements of [Appellee] and the investigating police?

         2. Should [Appellee’s] [Motion for Summary Judgment]
         have been denied where the [M]otion was based solely
         upon the claim that [Appellee] was not operating the
         striking vehicle and where [Appellee] admitted to being the
         driver in the pleadings?

         3. Should [Appellants] have been granted partial summary
         judgment in their favor on the issue of the identity of the
         driver of the striking vehicle where [Appellee] admitted to
         being the driver in his [A]nswer to the [C]omplaint?

         4. Should [Appellants] have been permitted to amend
         their [C]omplaint to designate Ashley Jest as the operator
         of the vehicle that struck [Appellants], where the identity
         of this purported operator was actively concealed from
         [Appellants] and it was suggested that the vehicle was
         operated by [Appellee]?




                                     -3-
J. A15030/16


Appellants’ Brief at 3.2

      Appellants’ first three issues on appeal challenge the trial court’s

decision to enter summary judgment in favor of Appellee.          We review a

grant of summary judgment under the following well-settled standards:

         Pennsylvania law provides that summary judgment may be
         granted only in those cases in which the record clearly
         shows that no genuine issues of material fact exist and
         that the moving party is entitled to judgment as a matter
         of law. The moving party has the burden of proving that
         no genuine issues of material fact exist. In determining
         whether to grant summary judgment, the trial court must
         view the record in the light most favorable to the non-
         moving party and must resolve all doubts as to the
         existence of a genuine issue of material fact against the
         moving party. Thus, summary judgment is proper only
         when the uncontraverted allegations in the pleadings,
         depositions, answers to interrogatories, admissions of
         record, and submitted affidavits demonstrate that no
         genuine issue of material fact exists, and that the moving
         party is entitled to judgment as a matter of law. In sum,
         only when the facts are so clear that reasonable minds
         cannot differ, may a trial court properly enter summary
         judgment.

         On appeal from a grant of summary judgment, we must
         examine the record in a light most favorable to the non-
         moving party.      With regard to questions of law, an
         appellate court's scope of review is plenary. The Superior
         Court will reverse a grant of summary judgment only if the
         trial court has committed an error of law or abused its

2
  We note at the outset that Appellants’ Brief does not comply with the Rules
of Appellate Procedure. Although Appellants presented five issues for this
Court’s review, Appellant’s brief only contains one argument, in violation of
Pa.R.A.P. 2119 (“The argument shall be divided into as many parts as there
are questions to be argued; and shall have at the head of each part[ ] the
particular point treated therein”). Despite this briefing deficiency, we decline
to find Appellant’s issues waived as they address each of their issues in their
Brief.



                                     -4-
J. A15030/16


         discretion. Judicial discretion requires action in conformity
         with law based on the facts and circumstances before the
         trial court after hearing and consideration.

Weible v. Allied Signal, Inc., 963 A.2d 521, 525 (Pa. Super. 2008)

(citation and quotation omitted).

      Appellants claim in their first issue that the trial court erred in granting

summary judgment in favor of Appellee because Appellee supported his

Motion only with his responses to Appellant’s discovery requests and the

police report of the accident. Appellant’s Brief at 8. Relying on the Nanty-

Glo3 rule, Appellants argue that, even if uncontradicted, these documents

cannot support the grant of summary relief.             Appellants characterize

Appellee’s discovery answers and the police report upon which Appellee

relied as “[un]trustworthy [in] nature, as they are mere self-serving

declarations that have not been tested by adverse interrogation in the

presence of a jury.”   Id. at 9. Appellants also claim that, pursuant to 75

Pa.C.S. § 3751, the police report is inadmissible for any purpose. Id. We

conclude this issue is waived.

      Our review of Appellants’ Answer to Appellee’s Motion for Summary

Judgment reveals that Appellants failed to timely raise this issue.          See


3
  Nanty-Glo v. American Surety Co., 163 A. 523 (Pa. 1932). The Nanty-
Glo rule generally requires the party moving for summary judgment to
present more than testimonial affidavits or depositions to establish the
absence of a genuine issue of material fact, because such items necessitate
credibility determinations by a jury. Krentz v. Consolidated Rail Corp.,
910 A.2d 20, 36-37 (Pa. 2006).



                                      -5-
J. A15030/16


[Appellants’] Ans. to [Appellee’s] Mot. for Summ. J., 7/13/15.      It appears

that Appellants raised this issue for the first time in their August 24, 2015

Motion for Reconsideration.    See Mot. for Recons., 8/24/15, at ¶ 16. This

Court has held, “a non-moving party’s failure to raise grounds for relief in

the trial court as a basis upon which to deny summary judgment waives

those grounds on appeal.”       Devine v. Hutt, 863 A.2d 1160, 1169 (Pa.

Super. 2004); see also Rabatin v. Allied Glove Corp., 24 A.3d 388, 391

(Pa. Super. 2011) (holding issues raised in a motion for reconsideration filed

after entry of summary judgment are “beyond the jurisdiction of this Court

and thus may not be considered by this Court on appeal”). This includes the

failure to raise a Nanty-Glo issue. Lineberger v. Wyeth, 894 A.2d 141,

149 (Pa. Super. 2006). Accordingly, Appellants are not entitled to relief.

      Appellants’ second and third issues are interrelated, so we address

them together.    In these issues, Appellants claim the trial court erred in

granting summary judgment in Appellee’s favor because Appellee failed to

deny the allegations in the Complaint with requisite specificity, and,

therefore, admitted that he was the driver of the striking vehicle.

Appellants’ Brief at 11-13.    Appellants aver that the trial court, therefore,

should have granted partial summary judgment in their favor as to the

identity of the driver of the striking vehicle. Id. at 13.

      “[T]he interpretation and application of the Pennsylvania Rules of Civil

Procedure presents a question of law.” Barrick v. Holy Spirit Hosp. of the



                                      -6-
J. A15030/16


Sisters of Christian Charity, 32 A.3d 800, 808 (Pa. Super. 2011) (citation

omitted). Therefore, “our standard of review is de novo, and our scope of

review is plenary.” Id.

      Pa.R.C.P. 1029 governs denials in pleadings, and the effect of the

failure to deny allegations.   See Pa.R.C.P. 1029.     Rule 1029 provides, in

relevant part, as follows:

         (c) A statement by a party that after reasonable
         investigation the party is without knowledge or information
         sufficient to form a belief as to the truth of an averment
         shall have the effect of a denial.

            Note: Reliance on subdivision (c) does not excuse a
            failure to admit or deny a factual allegation when it
            is clear that the pleader must know whether a
            particular allegation is true or false. See Cercone v.
            Cercone, 254 Pa.Super. 381, 386 A.2d 1 (1978).

                                    ***

         (e) In an action seeking monetary relief for bodily injury,
         death or property damage, averments in a pleading to
         which a responsive pleading is required may be denied
         generally except the following averments of fact which
         must be denied specifically:

            (1) averments relating to the identity of the person
            by whom a material act was committed, the agency
            or employment of such person and the ownership,
            possession    or   control  of   the   property   or
            instrumentality involved;

            (2) if a pleading seeks additional relief, averments in
            support of such other relief; and

            (3) averments in preliminary objections.

                Note: Subdivision (e) applies only to those
                actions for which damages for delay may be


                                     -7-
J. A15030/16


               awarded pursuant to Rule of Civil Procedure
               238.

Pa.R.C.P. 1029(c), (e).

     In Paragraph 4 of Appellants’ Complaint, Appellants alleged that

Appellee “was the operator of a motor vehicle also travelling on Springfield

Road in the same direction as [Appellants] were riding, in such a careless,

reckless and negligent manner as to cause a collision with the rear of

[Appellants’] vehicle causing property damage and severe personal injuries

to [Appellants]. Complaint, 7/9/13, at ¶ 4.

     Appellee denied the averment in Paragraph 4 by stating:

        DENIED.       After reasonable investigation, answering
        Defendant is without knowledge or information sufficient to
        form a belief as to the truth of the averments contained in
        the corresponding paragraph of Plaintiff’s Complaint. Said
        averments are therefore denied.         By way of further
        answer, it is specifically denied that answering Defendant
        was in any way negligent, reckless or careless. To the
        contrary, answering Defendant acted reasonably and with
        care. Strict proof thereof is demanded.

[Appellee’s] Answer to Complaint and New Matter, 10/24/13. At ¶ 4.

       Appellants appear to argue that Paragraph 4 of their Complaint

served the sole purpose of identifying Appellee as the driver of the striking

vehicle, and, therefore, Appellee was required to deny this averment

specifically pursuant to Pa.R.C.P. 1029(e).   Our review of the pleadings,

however, reveals that Paragraph 4 of the Complaint is more in the nature of

an allegation of the driver’s negligence than a statement of identity of the




                                    -8-
J. A15030/16


driver. Accordingly, Appellee properly answered Paragraph 4 of Appellants’

Complaint pursuant to Pa.R.C.P. 1029(c).

     The note following Pa.R.C.P. 1029(c) provides an exception to the

Rule, which would prevent Appellee from claiming lack of sufficient

knowledge about his involvement in the accident had he been the driver.

Since he was completely uninvolved in the accident, the exception does not

apply. See Cercone v. Cercone, supra.

     We conclude that Appellee sufficiently denied the averment set forth in

Paragraph 4 of Appellants’ Complaint, and the exception in the note to

Pa.R.C.P. 1029(c) does not act to render Appellee’s denial insufficient.

Accordingly, the trial court did not err in granting Appellee’s Motion for

Summary Judgment4 and denying Appellants’ Countermotion for Partial

Summary Judgment.

     In their last issue, Appellants fault the trial court for not permitting

them to amend their Complaint to name Ashley Jest as a defendant.5 They


4
   Moreover, we note that summary judgment is granted on pleadings,
answers to interrogatories, depositions, and affidavits.      The evidence
presented at the summary judgment hearing demonstrated that Appellants
knew at the time they filed their Complaint that Appellee was not the driver
of the striking vehicle when the accident occurred.
5
  It bears noting that Appellants never filed a Petition to Amend the
Complaint pursuant to Pa.R.C.P. 1033, with an Amended Complaint annexed
thereto. Rather, Appellants requested in their Motion for Reconsideration of
the Order granting summary judgment in favor of Appellee that Appellants
be given leave to amend their Complaint to add the name Ashley Jest as a
prospective defendant driver. See Mot. for Recons., 8/24/15, at 4.



                                   -9-
J. A15030/16


aver that Appellee misled them by actively concealing the true identity of the

driver of the striking vehicle. Appellant’s Brief at 14-15, 17.

      Pa.R.C.P. 1033 controls the amendment of pleadings.           It permits a

party, by leave of court or with consent of the adverse party, to correct the

name of a party. Pa.R.C.P. 1033.

      When reviewing a trial court’s decision to permit or deny a party leave

to amend a complaint, we grant the trial court broad discretion.         Diaz v.

Schultz, 841 A.2d 546, 549 (Pa. Super. 2004).          “We will not disturb the

sound discretion of the trial court absent an abuse of discretion.” Id.

      Generally, a plaintiff may not amend a complaint to add a new party

after the expiration of the statute of limitations.     Zercher v. Coca-Cola

USA, 651 A.2d 1133, 1134 (Pa. Super. 1994). However, if the defendant

actively conceals the identity of the correct party from the plaintiff until after

the statute of limitations has run, the statute of limitations will be tolled to

permit amendment.      Diaz, 841 A.2d at 549 (citing Lafferty v. The Alan

Wexler Agency, Inc., 574 A.2d 671, 674 (Pa. Super. 1990).

      In support of their argument that Appellee actively concealed Ashley

Jest’s identity as the driver of the striking vehicle, and that they should be

permitted to add her as a defendant, Appellants rely on DeRugeriis v.

Brener, 348 A.2d 139 (Pa. Super. 1975) (concluding the defendant actively

concealed the identity of the driver of the striking vehicle where: (1) the

defendant and the actual driver were both in the vehicle at the time of the



                                      - 10 -
J. A15030/16


accident; (2) the defendant and the actual driver had the same last name

and were both male; (3) the parties engaged in ongoing communication

after the accident; and (4) a police report of the accident did not exist.). Id.

at 140.

      In the instant matter, Appellee was not in the vehicle at the time of

the accident; Springfield police noted Ashley Jest’s identity as the driver of

the striking vehicle in its police report; Appellee and Ashley Jest have

different surnames and are different genders; no communication took place

between the parties following the accident; and Springfield police prepared a

an accident report immediately following the accident. Because the facts of

DeRugeriis are distinguishable from those in the instant matter, we find

DeRugeriis unpersuasive.

      Moreover, our review of the record reveals that Appellee provided

Appellants with Ashley Jest’s identity as the driver of the striking vehicle as

early as four months after Appellants filed their Complaint. On January 17,

2014, Appellee responded to Appellants’ Interrogatories and Request for

Production of Documents. In Appellee’s response, he identified Ashley Jest

as the driver of the car that hit Appellants, and provided Appellants with a

copy of the accident report prepared by the Springfield police officers who




                                     - 11 -
J. A15030/16


responded to the accident and identified Ashley Jest as the driver. 6      See

Appellee’s Answers to Interrogs. and Req. for Produc. Of Docs., 1/17/14.

      For the foregoing reasons, we agree with the trial court that Appellee

did not conceal the driver’s identity from Appellants. See Trial Ct. Op. at 10,

12-13.

      Because Appellee did not conceal Ashley Jest’s identity as the driver of

the striking vehicle, Appellants’ claim that the trial court erred in not

permitting them to amend their complaint to add Ashley Jest as a party is

wholly devoid of merit. As the trial court opined,

         Appellants delayed in bringing their claim only eight days
         before the expiration of the statute of limitations. They
         further delayed in not seeking a timely amendment to
         include the proper defendant despite receiving Appellee’s
         response to interrogatories nineteen months prior to this
         [c]ourt’s Summary Judgment Order. Appellants have also
         failed to return the favor and provide any response to
         Appellee’s discovery requests. Furthermore, the identity of
         the correct defendant has been readily available to
         Appellants since the date of the accident in the form of the
         Springfield Police Report. It has now been over four years
         since the accident took place, more than two years beyond
         the statute of limitations.

Trial Ct. Op. at 14.



6
  Appellee also submitted the affidavit of Ashley Jest in response to
Appellants’ Motion for Reconsideration, in which Jest attested that she was
operating the vehicle that was involved in the September 17, 2011 accident.
She further attested that, immediately following the accident, she spoke face
to face with the female passengers of the vehicle she struck for
approximately fifteen minutes. See Appellee’s Resp. to Mot. for Recons. of
Order for Summ. J., 9/2/15.



                                    - 12 -
J. A15030/16


     The trial court did not abuse its discretion in denying Appellants’

belated request to amend the Complaint.

     In light of the foregoing, we conclude that the trial court properly

granted summary judgment in favor of Appellee.

     Order affirmed. Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/19/2016




                                 - 13 -